Name: 2000/338/EC: Commission Decision of 13 April 2000 amending Decision 97/222/EC laying down the list of third countries from which the Member States authorise the importation of meat products (notified under document number C(2000) 1016) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  international trade;  tariff policy;  foodstuff;  health
 Date Published: 2000-05-18

 Avis juridique important|32000D03382000/338/EC: Commission Decision of 13 April 2000 amending Decision 97/222/EC laying down the list of third countries from which the Member States authorise the importation of meat products (notified under document number C(2000) 1016) (Text with EEA relevance) Official Journal L 117 , 18/05/2000 P. 0032 - 0037Commission Decisionof 13 April 2000amending Decision 97/222/EC laying down the list of third countries from which the Member States authorise the importation of meat products(notified under document number C(2000) 1016)(Text with EEA relevance)(2000/338/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Council Directive 97/79/EC(2), and in particular Articles 21(a) and 22 thereof,Whereas:(1) Commission Decision 97/222/EC(3), as amended by Decision 1999/62/EC(4), lays down the list of third countries from which the Member States authorise the importation of meat products.(2) This list must be updated in order to take into account the health situation in the exporting third countries; it is therefore necessary to correct the country code for Brazil; furthermore, in view of the presence of CSF in parts of the Czech Republic, to require heat treatment at 70 °C to pigmeat products derived from wild; and to require the same heat treatment at 70 °C to pigmeat products coming from Yugoslavia in order to be consistent with the EC animal health rules.(3) Decision 97/222/EC must be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annex to Decision 97/222/EC is amended as follows:1. part I is replaced by part I of Annex to the present Decision;2. part II is replaced by part II of Annex to the present Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 13 April 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 89, 4.4.1997, p. 39.(4) OJ L 20, 27.1.1999, p. 27.ANNEXPART IDescription of regionalised territories as laid down for the countries listed in Parts II - III>TABLE>PART IIThird countries or parts thereof from where meat products are authorised for importation into the European Community>TABLE>